EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Jason Smith on 3/23/2021.

The application has been amended as follows: 

In the Claims:

1.	(Currently Amended) A support layer for supporting an artificial turf assembly, said support layer comprising a polymeric foam; and having an upper side and a lower side, wherein the lower side of the support layer is configured for placement on a base surface and the upper side is configured to support the artificial turf assembly thereon, the support layer comprising a plurality of through drainage holes extending from the upper side to the lower side for allowing liquid to flow via the plurality of drainage holes from the upper side to the lower side, and also comprising a channels, and
	wherein the upper side of the support layer is substantially planar and includes sloped or recessed portions formed thereon that are angled and extend towards a drainage hole of the plurality of drainage holes to facilitate drainage from the upper side of the support layer to the lower side of the support layer, and
	wherein each drainage hole is arranged immediately adjacent to an arm formed on the upper side of the support layer that is configured to direct water towards the drainage hole, each arm is spaced apart from and discontinuous relative to another arm that is immediately adjacent to another drainage hole formed on the upper side of the support layer.

5. (Cancelled)

6. (Cancelled)

7. (Cancelled)

8. (Cancelled)

11. (Cancelled)

claim 9 wherein the arms from each widened entrance portion are axially aligned with arms from another widened entrance portion but are spaced apart and are not fluidly connected to one another on the upper side of the support layer. 

19.	(New) A support layer for supporting an artificial turf assembly, said support layer comprising a polymeric foam; and having an upper side and a lower side, wherein the lower side of the support layer is configured for placement on a base surface and the upper side is configured to support the artificial turf assembly thereon, the support layer comprising a plurality of through drainage holes extending from the upper side to the lower side for allowing liquid to flow via the plurality of drainage holes from the upper side to the lower side, and also comprising a plurality of channels at the lower side for allowing liquid  to flow through the channels along the lower side, wherein each of said plurality of drainage holes debouches into one of the plurality of channels, and
	wherein the upper side of the support layer is substantially planar having a plurality of widened entrance portions, each widened entrance portion having a plurality of arms adjacent to and sloped towards a drainage hole of the plurality of drainage holes, with each arm of one widened entrance portion being spaced apart and discontinuous relative to another arm of another widened entrance portion, and the arms from each widened entrance portion being axially aligned with arms from another widened entrance portion but spaced apart and not fluidly connected to one another on the upper side of the support layer.

20.	(New) The support layer according to claim 19, wherein the plurality of channels extend mutually parallel and are fluidly connected to each other by a plurality of cross channels.



22.	(New) The support layer according to claim 20, wherein the plurality of channels extend in a length direction of the support layer, the plurality of cross channels extending, mutually parallel, at an angle (α) ranging from 20 to 90 degrees relative to the length direction.

23.	(New) The support layer according to claim 19, wherein the substantially planar upper side of the support layer has sloped or recessed portions formed on the upper side of the support layer that are angled and extend towards a drainage hole of the plurality of drainage holes to facilitate drainage from the upper side of the support layer to the lower side of the support layer.


24.	(New) The support layer according to claim 19, wherein each drainage hole is immediately adjacent to an arm that is formed on an upper side of the support layer and is configured to direct water towards the drainage hole. 


25.	(New) The support layer according to claim 19, wherein each drainage hole is surrounded by a widened entrance portion that is star-shaped or cross-shaped in plan view.


26.	(New) The support layer according to claim 19, wherein a maximum thickness of the support layer ranges from 10 to 80 mm.

27.	(New) The support layer according to claim 19, wherein a thickness of the support layer ranges from 20 to 80 mm.


28.	(New) The support layer according to claim 19, wherein a thickness of the support layer ranges from 20 to 65 mm.


29.	(New) The support layer according to claim 19, wherein a depth of the plurality of channels ranges from 25 to 75 percent of a total thickness of the support layer.

30.	(New) The support layer according to claim 19, further comprising connecting elements at a circumferential edge thereof for connecting the support layer to further support layers such that the support layers are flush with respect to each other.

31.	(New) An artificial turf system, comprising 
	- an artificial turf assembly, and 
	- a support layer according to claim 19, supported on a base surface, wherein: 
	the support layer forms, at the upper sides thereof, a closed support surface supporting the artificial turf assembly. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Forster et al. (US 2005/0223666), McDuff (US 2009/0162579), Cormier et al. (US 9394702), and Runkles et al. (US D866800) disclose support layers for artificial turf systems that are similar to the claimed invention.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYLE ARMSTRONG, P.E.
Primary Examiner
Art Unit 3678



/KYLE ARMSTRONG/Primary Examiner, Art Unit 3619